Citation Nr: 1514447	
Decision Date: 04/03/15    Archive Date: 04/09/15

DOCKET NO.  11-21 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the Veteran's claim for entitlement to service connection for the residuals of a left ankle fracture, and if so, whether service connection may be granted.

2.  Entitlement to service connection for rheumatoid arthritis. 

3.  Entitlement to service connection for a right heel condition. 


REPRESENTATION

Appellant represented by:	The Texas Veterans Commission


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The service member had honorable service from November 1986 to November 1990, and other than honorable service from October 1990 to April 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas that denied entitlement to service connection for rheumatoid arthritis and right heel disability; and found that new and material evidence had not been submitted to reopen the claim for service connection for a left ankle disability.  The Veteran was scheduled for a hearing before the Board in January 2015.  However, the Veteran failed, without explanation, to appear for the hearing and his request is deemed withdrawn. 


FINDINGS OF FACTS

1.  In September 1996, the RO denied the Veteran's claim for entitlement to service connection for the residuals of a left ankle fracture.  The Veteran did not timely appeal the RO's decision or submit additional evidence.  Thus, the September 1996 RO decision is final.

2.  The evidence received since the RO's decision of September 1996 is duplicative or cumulative of evidence previously of record and does not raise a reasonable possibility of substantiating the Veteran's claim.

3.  Current rheumatoid arthritis was first shown many years after service and is not the result of a disease or injury in service.  

4.  A current right heel disability has not been demonstrated.  



CONCLUSIONS OF LAW

1.  The September 1996 RO decision denying entitlement to service connection for the residuals of a left ankle sprain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has not been received, and the claim of entitlement to service connection for the residuals of a left ankle sprain has not been reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Service connection for rheumatoid arthritis is not warranted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).

4.  Service connection for a right heel condition is not warranted.  38 U.S.C.A. §§ 1110, 1154; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The Veteran was provided VCAA required notice in October 2010.

The RO obtained all indicated records.  VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that indicate that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Treatment records provide competent evidence of current rheumatoid arthritis.  There is; however, no indication that this disease may be related to service.  The Veteran has not reported any pertinent symptoms in service or proximate thereto; and has not explained why he believes the disease is service connected.  Treatment records contain no findings of rheumatoid arthritis prior to 2009.  

There is no competent evidence of a diagnosis or symptoms of a right heel disability.  Treatment records contain no findings referable to a right heel disability and the Veteran has not reported any current symptomatology.  

VA has not duty to provide an examination prior to reopening the finally denied left ankle disability.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2014).

As there is no indication that any additional notice or assistance would be reasonably likely to assist the Veteran in substantiating the claims on appeal; the VCAA duties have been met.  38 U.S.C.A. §§ 5103, 5103A(a).



B.  New and Material

A decision of the RO becomes final if a notice of disagreement or new and material evidence is not received within one year of the notice of the decision.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156(b); See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

A final decision will be reopened and considered if new and material evidence is received.  38 U.S.C.A. § 5108 (West 2014).

As will be detailed below, the Veteran's claim involving entitlement to service connection for the residuals of a left ankle sprain has been previously denied.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

In November 1996, the RO denied the Veteran's claim for service connection for a left ankle disability.  The RO noted that the Veteran injured his ankle during this second period of dishonorable service; the RO concluded that service connection could not be granted.  

The Veteran was notified of this action but did not submit a notice of disagreement or additional evidence within a year the notice.  Thus, this action became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Evidence considered in the November 1996 rating decision consisted of service treatment records showing that during the Veteran's second period of active duty, he injured his left ankle.  The service medical records confirm that he received treatment for the sprain of the left ankle and eventually was returned to full duty.  

Since the issuance of that RO rating action, the Veteran has requested that his claim be reopened.  He has not submitted any documentation showing that his discharge from service for the second period of service had been upgraded to an honorable discharge.  He has also not submitted any new statements or contentions regarding this issue.

New evidence has been received in the form of treatment records, but these do not pertain to the basis of the prior denial or show a current left ankle disability.  They would not serve, in conjunction with the other evidence of record, to trigger VA's duty to provide an examination or raise a reasonable possibility of substantiating the claim.

His mere claim is not material under 38 C.F.R. § 3.156(a) (2014).  In summary, the Veteran has not submitted evidence that is new and material, and the claim is not reopened.

II.  Service Connection

B.  Laws and Regulations

Under 38 U.S.C.A. § 1110 (West 2014) and 38 C.F.R. § 3.303 (2014), a veteran is entitled to compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  

In addition, where a veteran served ninety days or more of active military service, and "arthritis" or other specified chronic disease becomes manifest to a compensable degree within one year from the date of termination of such active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  For the showing of chronic disease (as defined under 38 C.F.R. § 3.309(a)) in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

C.  Facts and Discussion

Service treatment records from the Veteran's first period of honorable active service medical records fails to reveal treatment for or findings indicative of rheumatoid arthritis or a right heel condition.  Those same records do not show any prodromas or early manifestations of rheumatoid arthritis.  It is further noted when the Veteran underwent his discharge physical after his second period of dishonorable service, neither condition was reported.  

To support his claim for benefits, he has provided the names of the private and government health care facilities where he received treatment.  The private medical records show that in 2010, the Veteran was diagnosed with rheumatoid arthritis.  Other records report treatment beginning in 2009.  Those records do not attribute the Veteran's arthritis to his military service or any incident therein.  

The medical records contain no evidence of a right heel disability and the Veteran has not reported symptoms of such a disability.

The above evidence is against finding that any of the requisite elements for service connection for a right heel disability have been demonstrated.  The Veteran has not submitted any evidence of a disease or injury in service, a current disability, or nexus to service.  As the preponderance of the evidence is against the claim, reasonable doubt does not arise and it must be denied.

With respect to rheumatoid arthritis, the evidence establishes a current disability.  There is; however, no evidence of a disease or injury in service or of a link between the current disease and service.

There is nothing in the Veteran's service medical records showing rheumatoid arthritis.  The current treatment records contain no information linking the current disease to service and report no history prior to 2009.  The Veteran has advanced no contentions as to how the current disease might be related to service.  Indeed, he specifically denied having rheumatoid arthritis in the report of medical history completed at the time of his separation from service.

The preponderance of the evidence is against the claim for service connection for rheumatoid arthritis, and, as such, that claim must also be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen the claim for entitlement to service connection for the residuals of a left ankle fracture, and, as such, the appeal is denied.

Entitlement to service connection for rheumatoid arthritis is denied.

Entitlement to service connection for a right heel condition is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


